



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Tang, 2017 ONCA 990

DATE: 20171215

DOCKET: M48210 (C63851)

Simmons, Lauwers and Pardu JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff/Respondent

and

Weizhen Tang and Hong Xiao

Appellants

No one appearing for the appellants

Jeffrey Kukla, for the respondent

Heng Du, for Aping Co. Ltd.

Heard: December 14, 2017

APPEAL BOOK ENDORSEMENT

[1]

No one present for the moving parties.  Motion is dismissed as
    abandoned.  Costs to the TD Bank on a substantial indemnity basis, all in,
    fixed at $6,749.67 and to Aping Co. Ltd. on a partial indemnity scale fixed in
    the amount of $300 plus applicable taxes.  Approval of form of order dispensed
    with.


